DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 and 4-16 are pending.  Claims 4-15 are withdrawn as being drawn to a nonelected invention.  

Withdrawn Rejection
Applicant’s arguments, see pg. 5-6, filed 16 March 2021, with respect to Nitzl et al. (DE 1 953 121 A1) have been fully considered and are persuasive.  The rejection of claims 1-2 has been withdrawn.  In particular, Applicant argued that there is no reason to assume that a process according to Nitzl et al. would result in an average particle size of the N-vinyl lactam-based crosslinked polymer of 0.1 to 5000 µm, and the reference provides no discussion about conducting further processing to provide the product with an average particle size of 0.1 to 5000 µm.

Declaration under 37 C.F.R. 1.132
The declaration under 37 CFR 1.132 filed 16 March 2021 is insufficient to overcome the rejection of claims 1-2 based upon Okamura (JP 2012-072277 A) as set forth in the last Office action because:  the declaration compared New experimental data 1 against Example 4 of Okamura, but also compared New experimental data 2 against .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 2012-072277 A).
Okamura teaches the preparation of various crosslinked polymers of N-vinyl pyrrolidone (NVP) using triallyl cyanurate (CTA) as crosslinkable monomer, in proportions of 0.5 and 0.1 mol % (Table 1, Ex. 3 and 4, respectively).  The crosslinked polymers of Okamura have preferably a proportion of extractable of 20 mass % or less and the N-vinyl lactam monomer content after polymerization is below 100 ppm ([0030]).  Thus, the amount of compound of formula (3) in the composition is expected to be below 2 mass%.
Okamura does not explicitly disclose an example of a polymer comprising a cyanuric acid structure-containing crosslinkable monomer in a ratio of 0.12 to 0.48 mol% to 100 mol% of all structural units.  However, Okamura teaches two examples comprising CTA in proportions of 0.1 and 0.5 mol% (Table 1).  Also, Okamura teaches that the amount of the crosslinkable monomer to be used is not particularly limited and may be appropriately adjusted depending on the purpose of use.  For example, when a 
Okamura also teaches that it is preferable that mean particle diameter is 100-600 µm.  Okamura teaches that when the mean particle diameter is less than 100 µm there is a possibility that insoluble may be formed at the time of water absorption, and a water absorption rate may be deteriorated, while when the mean particle diameter exceeds 600 µm there is a possibility that a water absorption rate may be deteriorated ([0030]).  Okamura further teaches examples with mean particle diameter of 250 µm (Table 1).
Therefore, it would have been prima facie obvious to prepare polymers according to Okamura wherein the proportion of crosslinkable monomer, e.g., cyanuric acid structure-containing crosslinkable monomer, is within 0.1 and 0.5 mol% and the mean particle diameter is 100-600 µm.  A person having ordinary skill in the art would reasonably expect polymers comprising proportions of crosslinkable monomer within 0.1 and 0.5 mol%, such as 0.2, 0.3 and 0.4 mol% to have similar properties as the polymers explicitly taught by Okamura, which contain 0.1 and 0.5 mol% crosslinkable monomer CTA. 
Regarding instant claim 16, Okamura teaches that after completion of the polymerization, the gel was disintegrated by a desk top kneader (PNV- 1 h, manufactured by Central Dynamization Co., Ltd.) and dried at 70 °C for 3 hours in a nitrogen atmosphere to obtain a dried product of a vinylpyrrolidone crosslinked body.  Then, the obtained crosslinked body is ground by a table-top grinder, and vinylpyrrolidone crosslinked body .
Response to Arguments
Applicant’s Remarks filed 16 March 2021 have been fully considered but they are not persuasive.  Applicant argues that claim 1 requires that the N-vinyl lactam-based crosslinked polymer contains the structural unit derived from a cyanuric acid structure-containing crosslinkable monomer in a ratio of 0.12 to 0.48 mol% to 100 mol% of all structural units. An N-vinyl lactam-based crosslinked polymer satisfying the condition above has excellent gel-pulverizability and enhanced absorption capacity for water and ethanol.  Applicant asserts that to show that Okamura’s examples do not have excellent gel-pulverizability and enhanced absorption capacity for water and ethanol as the polymer according to claim 1 does, Applicant submits additional experimental results in the accompanying Declaration.  The declaration shows that a crosslinked polymer having the structural unit derived from a triallyl cyanurate (“CTA”) at 0.10 mol% (Example 4 of Okamura) or less has poor gel pulverizability, whereas a polymer having CTA at 0.12 mol% or more had excellent gel pulverizability.  Also, New experimental data 2 having 0.48 mol% of CTA showed 15% higher water absorption capacity and 25% higher ethanol absorption capacity compared with Example 3 of Okamura having 0.5 mol% of CTA.  
The examiner respectfully argues that Example 3 of Okamura having 0.50 mol% of CTA has excellent gel-pulverizability, proportion of extractable of 1%, 13 g/g water absorption capacity and 12 g/g ethanol absorption capacity, while Example 4 of Okamura having 0.10 mol% of CTA has poor gel-pulverizability, proportion of extractable of 19%, 24 g/g water absorption capacity and 24 g/g ethanol absorption capacity.  A person having ordinary skill in the art would have been motivated to vary the amount of CTA between 0.10 and 0.50 mol% to determine which polymers have excellent gel-pulverizability, a proportion of extractable that is between 1 and 19%, such as less than 2%, and having water and ethanol absorption capacity within 12 to 24 g/g.  A person having ordinary skill in the art would have been motivated to optimize the properties of the polymers according to the teachings of Okamura.
The examiner respectfully points out the following from MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616